*55
By the Court.

Warner, J.
delivering the opinion.
[1.] The defendant in the Court below demurred to the instrument declared on, when offered in evidence, upon the ground that it was void as a contract in law, for want of a legal consideration to support it. The Court overruled the demurrer, and the defendant excepted, and now assigns the same for error here.
The instrument set forth in the record is executed under the hand and seal of the defendant, and necessarily imports a consideration. In the case of a specialty, no consideration is necessary to give it validity, even in a Court of Equity. Chitty on Contracts, page 2. Chitty on Bills, 8. Fallowes vs. Taylor, 7 Term Rep. 473. But it is said this rule is merely technical. Admit it to be so, yet, we have no disposition to alter it, even had we the power to aid this defendant in making, what appears to us on the face of this record, to be an unjust defence against the payment of the plaintiff’s demand.
Let the judgment of the Court below be affirmed.